Dear Mr. Rousselle:
We received your request for an opinion regarding the placement of vending machines on property which is owned by Plaquemines Parish. There are a number of ways for the Parish to obtain and/or arrange for vending machines on parish property, but regardless of the particular procedure, as outlined in this opinion, vending machines may only be placed on parish property pursuant to a written contract or agreement between the parties.
First, the Parish may purchase vending machines pursuant to Louisiana's Public Bid Law.  Specifically, La. R.S. 38:2212.1 provides that all purchases of materials or supplies which exceed the sum of $15,000.00 to be paid out of public funds must be advertised and let by contract to the lowest responsible bidder. Purchases between the sums of $7,500.00 and $15,000.00 are to be made by obtaining at least three telephone or fax quotations. There are no such requirements for purchases below $7,500.00 but we recommend that such purchases be made by obtaining at least three quotations.
Second, The Parish may lease building space to a vendor pursuant to Louisiana's Public Lease Law, found at La. R.S. 41:1211, et seq.   It is important to note that the Parish must comply with the Public Lease Law only if a specific area within the building is to be leased for the exclusive use of a vendor.
Last, the Parish may contract with a vending machine company and receive a percentage of the sales from the machines.  Although there is no specific statute which addresses this type of contract, we recommend that any such contract be put in writing so that there is a clear understanding of the obligations of each of the parties.  This procedure is most commonly used and it appears from your request that this would be the ideal arrangement for Plaquemines Parish.
You also question if an employee of the Parish, who owns a vending machine company, may place vending machines on parish property. Only the Louisiana Board of Ethics is authorized to address this issue.  We recommend that you request their opinion on this issue.
Again, it is our opinion that vending machines may only be placed on parish property pursuant to a written agreement between the parties.  If you have any questions or comments, please do not hesitate to contact us.
With kindest regards,
Very truly yours,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/crt